Appeal from an order of the County Court of Clinton County which dismissed the relator’s application for a writ. On November 2, 1942 the relator was sentenced by the Kings County Court to an indefinite term of 10 years maximum at the Elmira Reformatory upon pleading guilty to robbery, third degree. On August 18, 1947 he was sentenced by the same court to from 15 to 30 years as a second felony offender upon a conviction - for robbery, first degree, unarmed. As the result of a coram nobis proceeding, the 1942 conviction was set aside on January 13, 1950. On January 30, 1953 the relator *972was sentenced nunc pro tune on the 1942 conviction to from 2% to 5 years. At the same time a motion was granted setting aside the information filed in 1947 which charged the relator as a second felony offender and also setting aside the 1947 sentence. The relator was then resentenced to from 15 to 30 years on the 1947 conviction. The relator’s petition for habeas corpus is based on the alleged noncompliance at the time of his resentencing on the 1947 conviction with section 480 of the Code of Criminal Procedure. Relator takes the position that the question under section 480 was not asked of him, and points to the stenographic minutes which he claims gives no indication that the question was asked. These minutes show that he was represented by counsel. There appears in the minutes the notation “ The usual formal question on sentence was put to the defendant.” The Court of Appeals has recently held in People ex rel. Williams v. Murphy (6 N Y 2d 234) upon almost the identical notation in the stenographic minutes that same supported the presumption of regularity rather than overcame it. We are not considering the clerk’s minutes in tlie appendix of respondent’s brief (which clearly shows that section 480 was complied with) because it is not properly before us. Order unanimously affirmed, without costs.